DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP’915 (JP 2002-301915) in view of Glotzbach (US 5,511,600).
Regarding claim 1, JP’915 teaches a run-flat tire comprising a tread portion, a pair of sidewall portions, a pair of bead portions, a carcass layer, and a pair of side reinforcing layers 11 (FIG. 1, FIG. 2, and FIG.4).  The carcass layer comprises a body portion and a folded back portion as claimed.   Each bead portion has a bead core comprising at least one bead wire wound in the tire circumferential direction.  FIG. 2 illustrates in a meridian cross-section, an external contour shape of the bead core being a polygon; the external contour shape comprises a single vertex located toward the outside 
JP’915 does not recite: a pneumatic tire; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand that the tire of JP’915 is a pneumatic tire since JP’915 teaches a tire size: 205/55R16 and discloses the tire being mounted on a rim and having an internal pressure of 200 kPa (i.e. obtained by inflation) ([0037]-[0038]).
JP’915 does not recite “the external contour shape comprises a bottom side located toward the inside in the tire radial direction extending at an incline with respect to the tire lateral direction, and the bottom side forms an angle with respect to the tire lateral direction from 2° and 9°”.  However, Glotzbach teaches a tire comprising a bead having a bead apex adjacent to a bead core wherein the claimed bottom side of the contour shape of the bead core is 5° for the benefits of uniform contact pressure at the rim (col. 3, lines 15-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incline the bottom side of the bead core of JP’915 at an angle with respect to the tire lateral direction from 2° and 9° since Glotzbach teaches a tire comprising a bead core wherein a bottom side of the bead core is 5° to obtain the known benefits of uniform contact pressure at the rim.
Regarding claim 2, JP’915 is silent to a compression ratio Cm.  However, the tire of JP’915 in view of Glotzbach satisfying the claimed compression ratio Cm would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’915 teaches a bead core satisfying all the structural limitations of the claimed invention and Glotzbach provides ample motivation to orientate the bead core such that it is inclined by 5° with respect to the lateral direction and there is sufficient and reasonable basis to conclude that the claimed compression ratio CM would be satisfied because the resulting tire of JP’915 in view Glotzbach would be a substantially identical tire to the present invention; further, it has been held that "where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." (MPEP 2112.01).
Regarding claims 3 and 9, JP’915 does not disclose contour lines of the bead base portions in a meridian cross-section having two different taper angle.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’915 with a bead base portion having two different taper angles because a tire comprising a bead base portion having two different taper angles is 
Regarding claims 4 and 10, the claim relationship 0.3≤[Symbol font/0x61]/β≤0.8 in the tire of JP’915 in view of Glotzbach would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Glotzbach illustrates a bead portion satisfying the claim relationship (see enlarged view of FIG. 4 of Glotzbach below).

    PNG
    media_image1.png
    511
    619
    media_image1.png
    Greyscale

Regarding claims 5 and 11, see FIG. 2 of JP’915.  
Regarding claim 8, see FIG. 1, FIG. 2, and FIG. 4 of JP’915. 
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP’915 (JP 2002-301915) in view of Glotzbach (US 5,511,600), as applied to claim 1, and further in view of Tatsumi (US 2016/0243901).
Regarding claims 6 and 12, JP’915 is silent to disclosing the claim distance T is from 3.1 mm to 4.0 mm.  However, Tatsumi teaches a . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP’915 (JP 2002-301915) in view of Glotzbach (US 5,511,600), as applied to claim 1, and further in view of JP’262 (JP 2009-126262).
Regarding claim 7, JP’915 is silent to the claim relationship 0.7≤T1/T2≤1.5; however, this claim relationship in the tire of JP’915 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since (1) FIG. 1 of JP’915 teaches a run-flat tire comprising a bead core wherein WL is preferably 5-15 mm ([0021]) and maximum thickness T = 5 to 15 mm; one of ordinary skill in the art would appreciate the radial location of 20 mm from a bead toe toward the outside in the tire radial direction is in the vicinity of 5E and that the corresponding claimed “T1” should be slightly less than maximum thickness T of JP’915 and JP’262 teaches a run-flat tire comprising a bead core wherein distance D at the centroid G is 18 mm ([0039]) for the benefits improving rim removal resistance and suppressing the deterioration of the tire and rim assembly of a run flat tire.  
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP’915 (JP 2002-301915) in view of Glotzbach (US 5,511,600) and Tatsumi (US 2016/0243901), as applied to claim 12, further in view of JP’262 (JP 2009-126262).
Regarding claim 13, JP’915 is silent to the claim relationship 0.7≤T1/T2≤1.5; however, this claim relationship in the tire of JP’915 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since (1) FIG. 1 of JP’915 teaches a run-flat tire comprising a bead core wherein WL is preferably 5-15 mm ([0021]) and maximum thickness T = 5 to 15 mm; one of ordinary skill in the art would appreciate the radial location of 20 mm from a bead toe toward the outside in the tire radial direction is in the vicinity of 5E and that the corresponding claimed “T1” should be slightly less than maximum thickness T of JP’915 and JP’262 teaches a run-flat tire comprising a bead core wherein distance D at the centroid G is 18 mm ([0039]) for the benefits improving rim removal resistance and suppressing the deterioration of the tire and rim assembly of a run flat tire.
Regarding claim 14, see FIG. 1, FIG. 2, and FIG. 4 of JP’915. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        11/06/2021